Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 1 of 18                                                                             PageID #: 8




      COX FRICKE
      A LIMITED LIABILITY LAW PARTNERSHIP LLP
                                                                                                                              Electronically Filed
      JOACHIM P. COX                                                7520-0                                                    FIRST CIRCUIT
         jcox@cfhawaii.com                                                                                                    1CCV-XX-XXXXXXX
      RANDALL C. WHATTOFF                                           9487-0                                                    22-J U L-2020
         rwhattoff@cfhawaii.com                                                                                               01:21 PM
      KAMALA S. HAAKE                                               9515-0
         khaake@cthawaii.com
      800 Bethel Street, Suite 600
      Honolulu, Hawai`i 96813
      Telephone: (808)585-9440
      Facsimile: (808)275-3276

      Attorneys for Plaintiff
      OHANA MILITARY COMMUNITIES,LLC

                                   IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
                                                              STATE OF HAWAII

        OHANA MILITARY COMMUNITIES,                                                 CIVIL NO.
        LLC,                                                                       (Other Civil Action)
                                          Plaintiff,
                    vs.
                                                                                     COMPLAINT; DEMAND FOR JURY
                                                                                     TRIAL; SUMMONS
        INTERSTATE PLASTIC,INC., an Idaho
        corporation; J-M MANUFACTURING
        COMPANY,INC., a Delaware
        corporation; JOHN DOES 1-10; JANE
        DOES 1-10; DOE PARTNERSHIPS 1-
        10; DOE CORPORATIONS 1-10; and
        DOE LIMITED LIABILITY
        COMPANIES 1-10,

                                          Defendants.

                                                                     COMPLAINT

                             Plaintiff Ohana Military Communities,LLC("Ohana"), by and through its

      attorneys, Cox Fricke LLP, and for a Complaint against the above-named Defendants


  I do hereby certify that the foregoing Is a full, true and correct copy of the official court record of the Courts of the State of Hawaii.
  Dated at: Honolulu, Hawaii 23-JUL-2020,Is/ Lori Ann Okita. Clerk of the First Judicial Circuit. State of Hawaii




                                                                                                                     EXHIBIT "A"
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 2 of 18                       PageID #: 9




    Interstate Plastic, Inc.("Interstate"), an Idaho corporation, and J-M Manufacturing

    Company,Inc.("J-M"), a Delaware corporation (collectively, "Defendants"), alleges and

    avers as follows:

                                               Parties

                  1.     At all times material herein, Ohana was a domestic limited liability

    company organized and authorized to do business under the laws ofthe State of Hawai`i,

    with its principal place of business in the State of Hawai`i.

                  2.     Upon information and belief, at all times material herein, Interstate

    was an Idaho corporation organized under the laws of the State of Idaho.

                  3.     On information and belief, at all times material herein, J-M was a

    Delaware corporation organized under the laws of the State of Delaware.

                  4.     Defendants John Does 1-10, Jane Does 1-10, Doe Partnerships 1-10,

    Doe Corporations 1-10, and Doe Limited Liability Companies 1-10 are sued herein under

    fictitious names for the reason that after diligent and goodfaith efforts to ascertain their

     names and identities through review of applicable records and reports and through

     interviews, their true names and identities are presently unknown to Plaintiff except that

     they are connected in some manner with Defendant(s) and/or were the agents, servants,

     employees, employers representatives, co-venturers, associates, vendors, suppliers,

     manufacturers, sub-contractors or contractors and/or owners, lessees, assignees, and

     licensees of the Defendant(s) and/or were in some manner presently unknown to Plaintiff

     engaged in the activities alleged herein and/or were in some manner and in some degree

     responsible for the damages to Plaintiff alleged herein and/or were in some manner


                                                  2
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 3 of 18                        PageID #: 10




    related to Defendant(s) and Plaintiff prays for leave to insert herein their true names,

    identities, capacities, activities and/or responsibilities when the same are ascertained.

                                         Jurisdiction and Venue

                   5.      Jurisdiction over Defendants is proper because the acts that are the

    subject of this Complaint took place within the State of Hawai`i and within the territorial

     limits of this Court. Moreover, this Court has jurisdiction pursuant to Hawai`i Revised

     Statutes("HRS")sections 603-21.5 and 604-5 inasmuch as the amount in controversy

     exceeds $40,000.00.

                   6.      Venue is proper in this Court under HRS section 603-36(5) as the

     claim for relief filed herein arose in this Circuit.

                            General Allegations Applicable to All Counts

                    7.     At all relevant times, Interstate Plastic was in the business of

     manufacturing, distributing, and selling polyethylene("PE")pipes for use as a

     component for conveying gases, liquids, and other fluids.

                    8.     At all relevant times, J-M has been in the business of manufacturing,

     distributing, and selling polyvinyl chloride("PVC")and high-density polyethylene

    ("HDPE")pipes for use in distribution pipelines of potable water, sewer, and water

     reclamation projects. On information and belief, at all relevant times, J-M was and

     currently is the world's largest pipe manufacturer.

                    9.     In or around 2007, J-M acquired all ofthe outstanding shares ofPW

     Eagle, Inc.("PW Eagle"). At all relevant times,PW Eagle manufactured plastic pipe,

     fittings, and tubing products. The acquisition by JM Eagle included USPoly


                                                     3
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 4 of 18                       PageID #: 11




     Company,LLC("USPoIy"), a wholly-owned subsidiary ofPW Eagle that manufactured

     PE pipe and fittings.

                   10.       Historically, military housing in Hawai`i was owned and operated by

     the federal government. In 1996, Congress established the Military Housing

     Privatization Initiative("MHPI"), which allowed for the formation of public-private

     ventures to build, renovate, and sustain military housing.

                   1 1.      Ohana is a public-private venture that was formed in May 2004 by

     the Department of the Navy and Hawai`i Military Communities, LLC under the MHPI.

                   12.       Pursuant to the operative Ground Lease between Ohana and the

     Navy, the Navy retained fee title ownership ofthe land on which the military housing

     communities at issue are located, and, with certain exceptions, transferred control of the

     existing facilities and improvements, as well as future improvements, to Ohana for a

     50-year term. Upon termination of the Ground Lease, all improvements revert to the

     Navy, including any water distribution systems, roadways, sidewalks, and homes.

                   13.       Since entering into the Ground Lease, Ohana has redeveloped many

     of the outdated military housing neighborhoods under its control.

                   14.       In the course ofredeveloping the various military housing

     neighborhoods, Ohana contracted with general contractors who purchased—either

     directly or through a subcontractor—high-density polyethylene("HDPE")pipes

     manufactured by USPoIy, and/or Interstate (collectively, the "Pipes"). These Pipes were

     installed in water distribution systems throughout military housing neighborhoods

     redeveloped by Ohana.


                                                    4
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 5 of 18                      PageID #: 12




                   15.      On information and belief, the following Pipes were installed in

     water distribution systems on Ohana-redeveloped property and subsequently leaked, burst

     or otherwise failed:

                            a.    USPoIy: Eagle High Density 3408 — ASTM D 2737 CTS, 1"

                                  & 1 L/2"("Eagle HD 3408, ASTM D2737")

                            b.    Interstate: P.E. 3408, CTS 1-1/4"

                   16.      On information and belief, other service lateral pipes manufactured

     by Defendants may have also been installed and failed in water distribution systems on

     Ohana-redeveloped property.

                   17.      The product information sheet at the time of purchase for the Eagle

     HD 3408, ASTM D2737 pipe identifies that the pipe meets ASTM D2737' and AWWA

     C9012 product standards.

                   18.      The product information sheet at the time of purchase for the Eagle

     HD 3408, ASTM D2239 pipe identifies that the pipe meets ASTM D2239 and (for 1 /
                                                                                   1
                                                                                   4"

     SIDR 11.5 pipes) AWWA C901product standards.

                   19.      Ohana has been unable to locate product information sheets for the

     Interstate pipes. However, upon excavation, pipes in one neighborhood bear Interstate's

     name on the length of the pipe, as well as the following (the "print string"): "P.E. 3408";


     i ASTM International("ASTM"), which was formerly known as the American Society
     for Testing and Materials, is an international standards organization that develops and
     publishes voluntary consensus technical standards for a wide range of products and
     materials, including plastics.
     2
       The American Water Works Association("AWWA")publishes standards that address
     all facets of water treatment and delivery.

                                                   5
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 6 of 18                         PageID #: 13




     "AWWA C901";"200 PSI @ 73 [illegible)"; "SDR-9." On information and belief,

     Interstate also represented that the Pipes met ASTM D2737.

                   20.    Interstate's print string indicates that Interstate has certified that the

     HDPE pipes meet the standards of AWWA C901 and are rated to withstand 200 psi.

                   21.    In other neighborhoods where Pipes have been excavated post-

     failure, the Pipes no longer contain any legible markings identifying the manufacturer,

     size, and other specifications, as required by AWWA C901 and ASTM D2239 and

     D2737. Based on photos taken at the time of installation, the lateral pipes in one of these

     neighborhoods were 1.5 inches in diameter and previously bore the "Interstate Plastic,

     Inc." marking. On information and belief, at the time of installation, these Interstate

     pipes likewise represented that they met the standards of, at least, AWWA C901 and

     ASTM D2737.

                   22.    In certifying that the Pipes meet industry standards, Defendants

     represented that the pipes were manufactured, inspected, sampled and tested in

     accordance with these standards and were found to meet the standards' requirements.

                   23.    One of the reasons why HDPE pipe standards are so important is

     because such pipes are used in vital activities, such as water transmission. Because

     HDPE pipes are embedded deep under the surface where they cannot be removed without

     significant damage to or demolition of roadways, buildings, sidewalks, and other

     structures, HDPE pipes used in water distribution systems are intended to last for

     decades.




                                                   6
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 7 of 18                         PageID #: 14




                   24.      Although Ohana may not have directly purchased the Pipes, Ohana

     approved the purchase and installation of the Pipes, exercises control over, and maintains

     them. Therefore, Ohana relied on the representations made by Defendants concerning

     standards and certification because the consequences of owning non-compliant pipe -

     including the potential for catastrophic failure—will ultimately be experienced by Ohana

     and, potentially, Ohana's tenants and visitors.

                   25.      In addition, HDPE pipe meeting specified standards is required by

     local regulations.

                   26.      Ohana would not have purchased the Pipes if they did not meet the

     AWWA and ASTM standards represented.

                   27.      Given the rate at which the Pipes have been leaking and/or failing,

     there is a systemic problem with all or substantially all of the Pipes in the water

     distribution systems in neighborhoods where either Interstate or USPo1y pipes were

     installed.

                   28.      Ohana has ruled out other potential causes of the failures, such as

     over-pressurization.

                   29.      Therefore, on information and belief, the Pipes suffer from a design

     or manufacturing defect, which has caused the Pipes to prematurely fail well in advance

     oftheir useful life.

                   30.      The defects in the Pipes have caused the Pipes to leak, burst or

     otherwise fail in certain residential neighborhoods that were redeveloped by Ohana. As

     a result, Ohana has suffered damages including, but not limited to: cost to repair and/or


                                                   7
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 8 of 18                       PageID #: 15




     replace the defective Pipes; increased operational costs; and costs to repair the

     surrounding sidewalks, roadways, and curbs.

                                              COUNT I
                                           (Strict Liability)

                   31.    The foregoing allegations are realleged and incorporated by

  • reference herein.

                   32.    At all relevant times, Defendants were engaged in the business of

     designing, manufacturing, selling, distributing, marketing, and selling IIDPE pipes.

                   33.    Defendants expected that the Pipes would reach the ultimate

     consumer or user without substantial change in its condition after it is sold.

                   34.    On information and belief, the Pipes were installed in their original

     condition, without any alterations.

                   35.    Defendants knew, or should have known,that the Pipes contained a

     defect that rendered them unreasonably dangerous for their intended or reasonably

     foreseeable use as lateral service pipes in a water distribution system.

                   36.    The defects in the Pipes have caused the Pipes to leak, suddenly

     burst or otherwise fail in certain residential neighborhoods that were redeveloped by

     Ohana. As a result, Ohana has suffered damages including, but not limited to: cost to

     repair and/or replace the defective Pipes; increased operational costs; and costs to repair

     the surrounding sidewalks, roadways, and curbs, which are owned by the Navy.

                                               COUNT II
                                           (Product Liability)

                   37.    The foregoing allegations are realleged and incorporated by


                                                    8
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 9 of 18                     PageID #: 16




    reference herein.

                  38.    Defendants owed a duty ofreasonable care to Ohana in the design,

     manufacture, distribution, marketing, and sale ofthe Pipes.

                  39.    Defendants breached their duty of care by, among other things:

    (a)failing to adequately and properly manufacture, design, market or sell Pipes that were

    free from defects;(b)failing to adequately and properly test and inspect the Pipes to

     prevent defects;(c) failing to manufacture the Pipes in accordance with relevant AWWA,

     ASTM or other industry standards or codes; and (d)failing to permanently mark the

     Pipes in accordance with relevant AWWA,ASTM or other industry standards or codes.

                  40.    As a result of Defendants' breaches, the Pipes contained defects,

     which caused them to leak, suddenly burst or otherwise fail in water distribution systems

     in certain of the neighborhoods that are leased to and redeveloped by Ohana.

                  41.     As a result of the defects in the Pipes, Ohana has been damaged in

     an amount to be determined at trial.

                                          COUNT III
                                 (Negligent Misrepresentation)

                  42.    The foregoing allegations are realleged and incorporated by

     reference herein.

                  43.    In the course of manufacturing, distributing, marketing or selling the

     Pipes, Defendants failed to exercise reasonable care or competence in the communication

     of information to prospective purchasers or end users of the Pipes.




                                                 9
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 10 of 18                      PageID #: 17




                    44.   Defendants negligently misrepresented that the Pipes met the

     respective requirements and standards ofthe relevant AWWA and ASTM in existence at

     the time of manufacture.

                    45.   Defendants knew, or should have known, that the Pipes were

     defective and/or were otherwise prone to failure and, consequently, did not meet the

     requirements and standards of the relevant AWWA and ASTM in existence at the time of

     manufacture.

                    46.   Ohana justifiably relied on Defendants' representations and/or

     certifications as to the specifications ofthe Pipes in allowing them to be purchased and

     installed in water distribution systems in the residential military neighborhoods that

     Ohana was redeveloping.

                    47.   As a result of Defendants' misrepresentations, Ohana has been

     damaged in an amount to be determined at trial.

                                           COUNT IV
                                  (Fraudulent Misrepresentation)

                    48.   The foregoing allegations are realleged and incorporated by

     reference herein.

                    49.   Given the extensive failure rate of the Pipes, Defendants knew or

     should have known that: (a) there were defects in the Pipes that rendered them unsuitable

     for their intended use and/or(b)that the Pipes did not meet the respective requirements

     and standards of the relevant AWWA and ASTM in existence at the time of manufacture,

     as represented.



                                                  10
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 11 of 18                       PageID #: 18




                   50.     On information and belief, Defendants knowingly or intentionally

      misrepresented that the Pipes met the respective requirements and standards of the

      relevant AWWA and ASTM in existence at the time of manufacture.

                   51.     Defendants knew that end users or consumers like Ohana would rely

      on such representations.

                   52.     Ohana detrimentally relied on Defendants' representations and/or

      certifications as to the specifications ofthe Pipes in allowing them to be purchased and

      installed in water distribution systems in the residential military neighborhoods that

      Ohana was redeveloping.

                    53.    As a result of Defendants' misrepresentations, Ohana has been

      damaged in an amount to be determined at trial.

                                           COUNT V
                    (Unfair Methods of Competition — Haw. Rev. Stat. § 480-2)

                    54.    The foregoing allegations are realleged and incorporated by

      reference herein.

                    55.    In misrepresenting that the Pipes met the respective requirements

      and standards of the relevant AWWA and ASTM in existence at the time of manufacture,

      Defendants engaged in unfair methods ofcompetition.

                    56.    In failing to ensure that the exterior of the pipes contained permanent

      identification markings that would remain legible, in accordance with relevant AWWS

      and ASTM standards, Defendants have engaged in unfair methods of competition. The

      absence of such markings makes it impossible for the end user or consumer to identify



                                                   I1
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 12 of 18                       PageID #: 19




     the manufacturer of the Pipes unless he/she/it retained the original construction

     documents.

                    57.    On information and belief, J-M is the largest pipe manufacturer in

     the world. Through this market dominance, J-M is able to effectively set the price for

     HDPE products.

                    58.    On information and belief, other competitors, such as Interstate, are

      thus required to lower their prices so that they remain competitive with J-M.

                    59.    On information and belief, in order to lower the price charged for

      HDPE products, Defendants decreased the quality of the raw materials utilized in

      manufacturing the Pipes, did not sufficiently or properly test the Pipes to ensure that they

      met the relevant AWWA and ASTM standards, and/or otherwise decreased the quality of

      the Pipes in order to lower the cost to produce the Pipes.

                    60.    On information and belief, such unfair methods of competition have

      caused a consolidation ofthe pipe manufacturing industry through a series of mergers

      and acquisitions.

                    61.    Defendants' misrepresentations of material facts created an unfair

      advantage over other pipe manufacturers offering water distribution products. Due to

      Defendants' misrepresentations, Ohana approved the purchase and installation of what

      Ohana now knows to be a substandard product to the detriment of not only Ohana but

      other pipe manufacturers selling similar products that met Ohana's specifications and

      were defect-free.




                                                   12
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 13 of 18                     PageID #: 20




                   62.    As a result of Defendants' actions, Ohana has suffered significant

     injury to its business. Specifically, Ohana has suffered a diminishment of its financial

     resources. Ohana's operational costs have increased due to having to repair and replace

     the defective Pipes, as well as the surrounding sidewalks, roadways, curbs, and

     landscaping. Ohana's harm in this regard is ongoing, as it will now have to replace all of

     the Pipes in the affected water distribution systems.

                                      PRAYER FOR RELIEF

                   WHEREFORE,Plaintiff respectfully prays thatjudgment be entered in its

     favor against Defendants as follows:

                   1.    For an award of special and general damages in Plaintiff's favor and

     against Defendants in an amount to be determined at trial.

                   2.    For interest on pecuniary losses from the date of occurrence ofsuch

     losses.

                   3.    For punitive damages for Defendants' intentional, malicious, wanton,

      and/or grossly negligent misrepresentations.

                   4.     For treble damages under section 480-13 of the Hawai`i Revised

      Statutes.

                   5.     For any attorneys' fees and costs incurred, to the extent permitted by

      law.




                                                  13
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 14 of 18                PageID #: 21




                6.   For such other and further relief as this Court deems just.

                DATED: Honolulu, Hawai'i, July 22, 2020.


                                         /s/ Randall C. Whattoff
                                         JOACHIM P. COX
                                         RANDALL C. WHATTOFF
                                         KAMALA S. HAAKE

                                         Attorneys for Plaintiff
                                         OHANA MILITARY COMMUNITIES,LLC




                                              14
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 15 of 18                       PageID #: 22




                       IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
                                          STATE OF HAWAI`I

      OHANA MILITARY COMMUNITIES,                     CIVIL NO.
      LLC,                                           (Other Civil Action)
                             Plaintiff,
              vs.
                                                      DEMAND FOR JURY TRIAL

      INTERSTATE PLASTIC,INC., an Idaho
      corporation; J-M MANUFACTURING
      COMPANY,INC., a Delaware
      corporation; JOHN DOES 1-10; JANE
      DOES 1-10; DOE PARTNERSHIPS 1-
      10; DOE CORPORATIONS 1-10; and
      DOE LIMITED LIABILITY
      COMPANIES 1-10,

                             Defendants.



                                     DEMAND FOR JURY TRIAL

                    Plaintiff Ohana Military Communities, LLC,by and through its attorneys,

      Cox Fricke LLP, hereby demands a trial by jury on all issues so triable in the action filed

      by Plaintiff herein.

                    DATED: Honolulu, Hawai`i, July 22, 2020.


                                             /s/ Randall C. Whattoff
                                             JOACHIM P. COX
                                             RANDALL C. WHATTOFF
                                             KAMALA S. HAAKE

                                             Attorneys for Plaintiff
                                             OHANA MILITARY COMMUNITIES,LLC
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 16 of 18                                                           PageID #: 23




        STATE'OF HAWAII                                                                                    CASE NUMBER                •
      CIRCUIT COURT OF THE                                          SUMMONS
          FIRST CIRCUIT                                   TO ANSWER CIVIL COMPLAINT
                                                  .
   PLAINTIFF    ..                                                VS.      DEFENDANT(S)
   OHANA MILITARY COMMUNITIES, LLC                                         INTERSTATE PLASTIC, INC., an Idaho corporation; J-M
                                                                      •    MANUFACTURING COMPANY,INC., a Delaware
                                                                          `corporation; JOHN DOES 1-111; JANO5OES 1-10; DOE
                                                                           PARTNERSHIPS 1-10; DOE CORPORATIONS 1-10 and
                                                                           DOE LIMITED LIABILITY COMPANIES 1-10

                                                      )


   PLAINTIFF'S NAME & ADDRESS,TEL. NO.                                                                                                •
   JOACHIM P. COX                7520-0
   RANDALL C. WHATTOFF 9487-0
   KAMALA S. HAAKE               9515-0
   Cox Fricke LLP
   800 Bethel Street, Suite 600, Honolulu, HI 96813
   Telephone:(808)585-9440 .
                                                                                                                                      •


      TO THE ABOVE-NAMED DEFENDANT(S)
            You are hereby summoned and required to file with the court and serve upon
      Joachim P. Cox, Randall C. VVhattoff and Kamala S. Haake
      Cox Fricke LLP,800 Bethel Street, Suite 600, Honolulu, HI 96813
                                                                                                                                      •

       plaintiff's attorney, whose address is stated above, an answer to the complaint which is herewith served upon you, within
       20 days after service of this summons upon you, exclusive of the date of service. If you fail to do so, Judgment by default
       will be taken against you for the relief demanded in the complaint.

             THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M. AND 6:00 A.M. ON
             PREMISES NOT OPEN TO THE GENERAL PUBUC, UNLESS A JUDGE OF THE ABOVE-ENTITLED
             COURT PERMITS,IN WRITING ON THIS SUMMONS,PERSONAL DELIVERY DURING THOSE HOURS.
             A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRY OF DEFAULT AND DEFAULT
             JUDGMENT AGAINST THE DISOBEYING PERSON OR PARTY.


      The original document is filed in the                                                                            9 car4
      Judiciary's electronic case management
                                                                      Effective Date of 28-Oct-2019               ,., • .0.
                                                                      Signed by:/s/ Patsy Nakamoto                •-•     p           •
      system which is accessible via eCourt Kokua                                                                 . Efa._.-- :-
      at http:/www.courts.state.hlus                                  Clerk, 1st Circuit, State of Hamill                     .,.'


                  In accotdance with the Americans with Disabilities Act, and other applicable state and federal laws, if you require a
                  reasonable accommodation for a disability, please contact the ADA Coordinator at the Circuit Court Administration Office on
      ,...        OAHU- Phone No. 808-539-4400, TTY 808-539-4853, FAX 539-4402, at least ten (10)working days prior to your hearing or
                  appointment date.




  Form IC-P-757(1CCT)(LDS)
• Summons to Complaint pgac-Aosos(10/19)
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 17 of 18         PageID #: 24




   COX FRICKE
   A LIMITED LIABILITY LAW PARTNERSHIP LLP
                                                                     Electronically Filed
   JOACHIM P. COX                      7520-0                        FIRST CIRCUIT
      jcox@cfhawaii.com                                              1CCV-XX-XXXXXXX
   RANDALL C. WHATTOFF                 9487-0                        10-AUG-2020
      rwhattoff@cfhawaii.com                                         12:19 PM
   KAMALA S. HAAKE                     9515-0
      khaake@cfhawaii.com
   800 Bethel Street, Suite 600
   Honolulu, Hawai`i 96813
   Telephone: (808)585-9440
   Facsimile: (808)275-3276

   Attorneys for Plaintiff
   OHANA MILITARY COMMUNITIES,LLC

                   IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
                                     STATE OF HAWAII

    OHANA MILITARY COMMUNITIES,                  CASE NO. 1CCV-XX-XXXXXXX BIA
    LLC,                                        (Other Civil Action)
                        Plaintiff,
           vs.
                                                PROOF OF CORPORATE SERVICE

    INTERSTATE PLASTIC,INC., an Idaho           (J-M Manufacturing Company,Inc.)
    corporation; J-M MANUFACTURING
    COMPANY,INC., a Delaware
    corporation; JOHN DOES 1-10; JANE            Trial: None set
    DOES 1-10; DOE PARTNERSHIPS 1-
    10; DOE CORPORATIONS 1-10; and
    DOE LIMITED LIABILITY
    COMPANIES 1-10,

                        Defendants.
Case 1:20-cv-00364-ACK-RT Document 1-2 Filed 08/25/20 Page 18 of 18                            PageID #: 25




                                          IN THE O'AHU 1ST CIRCUIT COURT, HAWAII

  OHANA MILITARY COMMUNITIES, LLC                                Case No.:1CCV-XX-XXXXXXX

                           Plaintiff
                      v.

  INTERSTATE PLASTIC, INC., an Idaho corporation

                           Defendant




                                                PROOF OF CORPORATE SERVICE

  That I, Kevin Dunn hereby solemnly affirm under penalties of perjury and upon personal knowledge that
  the contents of the foregoing documents are true and do affirm I am a competent person over 18 years of
  age and not a party to this action

  That on 7/29/2020 at 1:45 PM at 251 Little Falls Drive, Wilmington,DE 19808 I served J-M
  MANUFACTURING COMPANY,INC., a Delaware corporation with the following list of documents:
  COMPLAINT;DEMAND FOR JURY TRIAL;SUMMONS by then and there personally delivering a true
  and correct copy of the documents into the hands of and leaving with Lvnanne Gares whose title is Person
  authorized to accept in New Castle County.

  That the description of the person actually served is as follows: Gender: Female Skin: White Age:. 40
  Height: 5'5" Weight: 180 Hair: Brown Eyes: Marks:

  That the fee for this Service is $.00




                                                    Kevin Dunn      v                         Executed On:
                                                    Contracted by CLSS Online,Inc.
                                                    715 N. Central Avenue, Suite 218
                                                    Glendale, CA 91203
                                                   (800)336-2577




                                                                                                      Order #:6360
